NO. 12-18-00348-CV

                                  IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                                  TYLER, TEXAS

                                                         §       APPEAL FROM THE
 IN THE INTEREST OF
                                                         §       COUNTY COURT AT LAW NO. 2
 A.A., A CHILD
                                                         §       ANGELINA COUNTY, TEXAS

                                            MEMORANDUM OPINION
                                                PER CURIAM
        A.J.A. appeals the termination of his parental rights. His counsel filed a brief in compliance
with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                    BACKGROUND
        A.J.A. and B.E. are the parents of A.A.1 On April 12, 2017, the Department of Family and
Protective Services (the Department) filed an original petition for protection of the child, for
conservatorship, and for termination of A.A.’s parental rights. The Department was appointed
temporary managing conservator of the children, and the parents were allowed supervised
visitation with the child.
        At the conclusion of the trial on the merits, the jury found, by clear and convincing
evidence, that A.J.A. had engaged in one or more of the acts or omissions necessary to support
termination of his parental rights under subsections (D), (E), (O), and (P) of Texas Family Code
Section 161.001(b)(1). The jury also found that termination of the parent-child relationship
between A.A. and A.J.A. was in the child’s best interest. Based on these findings, the trial court




        1
            B.E. is not a party to this appeal.
ordered that the parent-child relationship between A.J.A. and A.A. be terminated. This appeal
followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         A.J.A.’s counsel filed a brief in compliance with Anders, stating that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This Court has previously held that
Anders procedures apply in parental rights termination cases when the Department has moved for
termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.–Tyler 2001, no pet.). In compliance
with Anders, counsel’s brief presents a professional evaluation of the record demonstrating why
there are no reversible grounds on appeal and referencing any grounds that might arguably support
the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State, 904 S.W.2d 920, 922–
23 (Tex. App.–Fort Worth 1995, no pet.).
         As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (en banc); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record and counsel’s brief. We find nothing in the record that
might arguably support the appeal.2 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs.,
160 S.W.3d 641, 646–47 (Tex. App.–Austin 2005, pet. denied).


                                                    DISPOSITION
         We agree with A.J.A.’s counsel that the appeal is wholly frivolous. 3 Accordingly, we
affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
Opinion delivered March 29, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



                                                    (PUBLISH)

         2
            Counsel for A.J.A. certified that he provided A.J.A. with a copy of the brief and informed him that he had
the right to file his own brief and took concrete measures to facilitate his review of the appellate record. See Kelly v.
State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014). A.J.A. was given the time to file his own brief, but the time for
filing such a brief has expired and we have received no pro se brief.
         3
          A.J.A.’s counsel recognizes that he may not withdraw and that his duty to A.J.A. does not end with this
appeal. See In re P.M., No. 15–0171, 2016 WL 1274748, at *3 (Tex. Apr. 1, 2016).


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 29, 2019


                                         NO. 12-18-00348-CV


                             IN THE INTEREST OF A.A., A CHILD


                            Appeal from the County Court at Law No. 2
                     of Angelina County, Texas (Tr.Ct.No. CV-00261-17-04)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.